       Case 1:88-cr-00822-SHS Document 206 Filed 01/15/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              v.
                                                     88-Cr-822 (SHS)
 WILLIAM UNDERWOOD,                                  OPINION & ORDER
                            Defendant.


SIDNEY H. STEIN, U.S. District Judge.
     Over thirty years ago, defendant William Underwood was sentenced to life
incarceration without the possibility of parole for his role as the leader of a violent
heroin-trafficking organization operating throughout New York City. He now moves to
reduce his sentence to time served pursuant to the compassionate-release statute, 18
U.S.C. § 3582(c)(1)(A). (Def.’s Mot., ECF No. 185; see also Def.’s Mem., ECF No. 186.) The
government opposes Underwood’s request. (Gov’t Opp’n, ECF No. 191.) On January 5,
2021, Underwood—now 67 years old—tested positive for COVID-19, and he is
currently quarantining in a shared cell at FCI Fairton in New Jersey. In light of
defendant’s exceptional record of rehabilitation and service over his three decades in
federal custody, as well as the particularized dangers posed to him by contracting the
novel coronavirus, the Court finds that “extraordinary and compelling reasons” exist
for a sentence reduction. Because the Court further finds that a sentence reduction is
consistent with the factors set forth in 18 U.S.C. § 3553(a) and the policy statements of
the U.S. Sentencing Commission, defendant’s motion is granted.
I.   BACKGROUND
    In the early 1970s, defendant Underwood organized “the Vigilantes,” a street-level
heroin-distribution operation based in West Harlem. (Presentence Investigation Report
(PSR) ¶ 11.) Over the next decade, the Vigilantes grew under Underwood’s leadership,
forming retail operations across New York City, importing heroin, and consigning
wholesale quantities of heroin to other distributors. (Id. ¶¶ 11, 14.) The organization
sold between 3 and 5.5 kilograms of heroin per week, and at least 40 individuals were
identified as participants in Underwood’s criminal enterprise over the course of its
operation. (Id. ¶¶ 12, 21, 30.) The Vigilantes, moreover, were “extremely violent.” United
States v. Underwood, 932 F.2d 1049, 1051 (2d Cir. 1991). The group was responsible for at
least five murders, and one attempted murder, committed at Underwood’s direction.
(PSR ¶¶ 33-44.) These murders were brutal and calculated, aimed specifically at
         Case 1:88-cr-00822-SHS Document 206 Filed 01/15/21 Page 2 of 10




“eliminating and intimidating competitors, informants, and actual or potential
witnesses.” (Id. ¶ 11.)
      In 1988—approximately 33 years ago—Underwood was arrested and charged with
various crimes arising from his leadership of the Vigilantes. He has been continuously
incarcerated since that time. In 1990, after a jury trial before Judge Miriam Cedarbaum,
Underwood was convicted of (1) conducting or participating in a racketeering
enterprise (“RICO”), in violation of 18 U.S.C. §§ 1961 and 1962(c); (2) RICO conspiracy,
in violation of 18 U.S.C. §§ 1962 and 1963; (3) narcotics conspiracy, in violation of 21
U.S.C. § 846; and (4) participating in a continuing criminal enterprise (“CCE”), in
violation of 21 U.S.C. § 848. (PSR ¶¶ 5-8.) At sentencing, the Court found that because
Underwood’s criminal activity continued beyond November 1, 1987—the effective date
of the U.S. Sentencing Guidelines promulgated pursuant to the Sentencing Reform Act
of 1984, Pub. L. No. 98-473, 98 Stat. 1987 (1984)—the new guideline ranges applied. See
United States v. Story, 891 F.2d 988, 991 (2d Cir. 1989). Though Underwood’s first three
counts of conviction carried statutory maximum sentences of twenty years, his CCE
conviction carried a minimum sentence of twenty years and a maximum sentence of
life. Due largely to Underwood’s role in the murders described above, the Sentencing
Guidelines required that Judge Cedarbaum impose a sentence of life imprisonment. 1
Accordingly, on June 12, 1990, Judge Cedarbaum imposed a sentence of life
incarceration without the possibility of parole. (See Sentencing Tr. at 24:2-25:1, Def.’s
Mem. Ex. R, ECF No. 186-18.) Underwood’s conviction and sentence were affirmed on
appeal on May 9, 1991. See Underwood, 932 F.2d 1049.
    Underwood, currently 67 years old and in the thirty-third year of his sentence, has
now spent half his life in federal prison. The difference between these two halves could
not be more pronounced. As discussed below, Underwood has by all accounts been a
manifestly model inmate, a mentor to countless young men in custody, and an active
and devoted father and grandfather, all while under the specter of a life-without-parole
sentence. His positive influence on younger inmates has caught the attention of Third
Circuit Judge Theodore McKee, who wrote Underwood in 2019 to thank him for
“making a difference in the li[v]es of people around you” (McKee Letter at 1, Def.’s
Mem. Ex. O, ECF No. 186-15), and Senator Cory Booker, who has advocated for
Underwood’s release since meeting him at FCI Fairton in 2016. (Def.’s Mem. at 14.)
    Over the years, Underwood sought various forms of post-conviction relief without
success, including a 2015 petition to the U.S. Department of Justice’s Office of the


1Although the Sentencing Guidelines were subsequently rendered advisory in Booker v. United States, 543
U.S. 220 (2005), Booker does not apply retroactively to sentences that were final before the case was
decided. See Green v. United States, 397 F.3d 101, 103 (2d Cir. 2005); Guzman v. United States, 404 F.3d 139,
144 (2d Cir. 2005).


                                                      2
       Case 1:88-cr-00822-SHS Document 206 Filed 01/15/21 Page 3 of 10




Pardon Attorney for a sentence commutation. (Commutation Pet., Def.’s Mem. Ex. P,
ECF No. 186-16.) Then, in 2018, Congress enacted the First Step Act, Pub. L. No. 115-
391, 132 Stat. 5194 (2018), allowing a defendant to seek a sentence reduction directly in
the district court if “the defendant has fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf.”
Id. § 603(b), 132 Stat. at 5239. In July 2019, Underwood filed a request for a sentence
reduction motion with the warden of FCI Fairton. This request was denied a few days
later. (BOP Mot. at 8-16, Def.’s Mem. Ex. S, ECF No. 186-19.) On May 12, 2020, after
defendant’s further administrative appeals were denied, he filed a motion for a sentence
reduction in this Court. (Def.’s Mem. at 10.)

II. DISCUSSION
    Defendant brings his claim for a sentence reduction pursuant to 18 U.S.C. §
3582(c)(1)(A), often referred to as the “compassionate release” statute. As noted above,
the First Step Act permits this Court to consider a defendant’s compassionate-release
motion only after he has exhausted his administrative remedies. 18 U.S.C. §
3582(c)(1)(A). Because the government argues that Underwood has failed to do so, the
Court must first briefly address this “procedural requirement” before turning to the
merits. See United States v. Torres, 464 F. Supp. 3d 651, 654 (S.D.N.Y. 2020).
    1. Underwood Has Exhausted His Administrative Remedies
     The government concedes that Underwood exhausted his administrative remedies
with regard to his initial petition to the FCI Fairton warden. (See Gov’t Opp’n at 14.)
However, the government alleges that because Underwood’s petition only sought
release “on the basis of his alleged rehabilitation and because he might not have
received a life sentence under current law,” and did not “assert the COVID-19
pandemic as a basis for compassionate release,” Underwood has exhausted his
remedies only as to the former issues, and not as to his COVID-19 claims. (Id.) Faced
with the same argument in Torres, this Court held, as a matter of first impression in this
district, that such “issue exhaustion is not required” before a defendant may raise an
argument in his compassionate-release motion. Id. at 655-57. Because the government
concedes that Underwood did exhaust his remedies with regard to his initial
administrative petition, and because this Court has held that a defendant need not
“have exhausted every issue—including the COVID-19 pandemic—raised in the
motion,” id. at 655, the Court “may thus consider the full merits” of defendant’s request,
id. at 657.

    2. A Sentence Reduction is Warranted
    The compassionate-release statute carves out one of the “few narrow exceptions,”
Freeman v. United States, 564 U.S. 522, 527 (2011), to the general rule that a court “may


                                             3
        Case 1:88-cr-00822-SHS Document 206 Filed 01/15/21 Page 4 of 10




not modify a term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). By
its terms, the compassionate-release statute allows a court to order a sentence reduction
only after three requirements are met. See Torres, 464 F. Supp. 3d at 658. First, the
defendant must demonstrate “extraordinary and compelling reasons” warranting a
reduction. 18 U.S.C. § 3582(c)(1)(A)(i). Next, the court must consider a reduction in light
of “the factors set forth in section 3553(a).” Id. § 3582(c)(1)(A). And finally, the court
must find that a reduction is “consistent with applicable policy statements issued by the
Sentencing Commission.” Id. Underwood urges that his “transformation and
development while incarcerated,” in conjunction with the “ongoing COVID-19 crisis”
—and his current positive COVID-19 diagnosis— meet these criteria and merit his
release from more than three decades of incarceration. (See Def.’s Mem. at 1; Def.’s
Letter at 1-2, ECF No. 205.) For the reasons set forth below, the Court agrees.

        1.   Extraordinary and Compelling Reasons Support a Sentence Reduction
    The compassionate-release statute does not define “extraordinary and compelling
reasons.” Moreover, though Congress has long directed the Sentencing Commission to
“describe what should be considered extraordinary and compelling reasons for
sentence reduction,” 28 U.S.C. § 994(t), the U.S. Court of Appeals for the Second Circuit
recently recognized that the First Step Act “freed district courts to consider the full slate
of extraordinary and compelling reasons that an imprisoned person might bring before
them in motions for compassionate release.” United States v. Brooker, 976 F.3d 228, 237
(2d Cir. 2020); see also id. (“[A] district court’s discretion in this area—as in all sentencing
matters—is broad.”)
    Exercising this discretion, the Court now finds that Underwood has demonstrated
extraordinary and compelling reasons meriting his release. Two factors interact to
support this finding.
     First, and most importantly, Underwood indeed appears to have “transformed
himself into a model prisoner, father, and American citizen.” (Def.’s Mem. at 13.) In 33
years of incarceration, Underwood has not received a single disciplinary infraction,
which in this Court’s experience is most extraordinary. In addition, a resounding chorus
of letters of support attests to his character and integrity. Underwood presents strong
evidence that he has been fully rehabilitated.
     In response, the government points to Congress’s directive that “[r]ehabilitation of
the defendant alone shall not be considered an extraordinary and compelling reason.” 28
U.S.C. § 994(t) (emphasis added). However, the government’s claim that this provision
“bar[s] Underwood’s rehabilitation argument as a matter of law” is incorrect. (Gov’t
Opp’n at 10.) As the Brooker panel clarified, though a claim for compassionate release
cannot rely “solely on . . . rehabilitation,” evidence of rehabilitation may certainly
contribute to a showing of extraordinary and compelling circumstances. Brooker, 976


                                               4
        Case 1:88-cr-00822-SHS Document 206 Filed 01/15/21 Page 5 of 10




F.3d at 238; see also Torres, 464 F. Supp. 3d at 661; United States v. Millan, No. 91-Cr-685
(LAP), 2020 WL 1674058, at *7 (S.D.N.Y. Apr. 6, 2020). And as Brooker further
recognized, rehabilitation “may also interact with the present coronavirus pandemic” to
create extraordinary and compelling circumstances. Brooker, 976 F.3d at 238; United
States v. Rodriguez, No. 00-Cr-761 (JSR), 2020 WL 5810161, at *4 (S.D.N.Y. Sept. 30, 2020).
    As set forth below, this interaction between rehabilitation and the pandemic is
particularly relevant to Underwood, who is currently quarantining with an active case
of COVID-19. On a more fundamental level, however, Underwood’s behavior in prison
“exceed[s] the bounds of what we consider ‘rehabilitation.’” Torres, 464 F. Supp. 3d at
663. “In ordinary parlance, ‘rehabilitation’ is defined as ‘[t]he process of seeking to
improve a criminal’s character and outlook so that he or she can function in society
without committing other crimes.’” Id. (quoting Rehabilitation, Black's Law Dictionary
(11th ed. 2019)); see also Mistretta v. United States, 488 U.S. 361, 363 (1989) (defining the
goal of rehabilitation as “to minimize the risk that [a defendant] would resume criminal
activity upon his return to society.”). Underwood, meanwhile, “has used his . . . years in
prison not just to better himself but also to better his community.” Rodriguez, 2020 WL
5810161, at *4. It is this pattern of meaningful, positive influence on those around him
that rises above “rehabilitation . . . alone” and comprises an extraordinary and
compelling reason for early release.
    Attached to Underwood’s motion are more than three dozen detailed letters in
support of his release. Several of these are from former inmates whom Underwood
mentored, and they speak in one voice as to the influence he exerts on young prisoners.
To quote from two of them:
    Family is something I never really had and I was very lost starting a 10-year
    [prison term] at 25 years old. . . . Then, I met Mr. Underwood and he became a
    father to me. . . . I became his son, one of his sons that he saved. . . . He saved my
    life. He would sit me down and lecture me about my thoughts. He would
    challenge me about what's between my ears. He made me a man. He made me
    understand nothing else matters in this world if you aren’t around family and if
    you do not have one, then you should build one and hold it down. I was released
    from federal prison in December 2013 and I left my dear friend.
(Wright Letter at 1, Def.’s Mem. Ex. M, ECF No. 186-13.)
    The closer we became, the more I learned from him. I watched him mentor other
    young men in prison and it was a well known fact and still is that when you
    speak to Mr. Underwood and are around him, "no nonsense is allowed!" This
    brings about a culture of responsibility of all the men that he comes into contact
    with and I can attest that not only other prisoners respect each other, but respect
    the staff there as well. In turn the staff respects the prisoners.


                                              5
       Case 1:88-cr-00822-SHS Document 206 Filed 01/15/21 Page 6 of 10




(Brown Letter at 1, Def.’s Mem. Ex. L, ECF No. 186-12.)
     These letters speak not only to the profound personal impact Underwood had on
fellow prisoners, but also to the “culture of responsibility” he created in prison.
Moreover, Underwood practices what he preaches: As noted above, he has not received
a single disciplinary infraction in 33 years—an impressive achievement, when
infractions may be issued for matters as small as “a messy cell.” See Torres, 464 F. Supp.
3d at 662. He has completed countless educational and vocational courses, and has
maintained consistent employment across his time in at least eight different federal
facilities. (Institutional R., Def.’s Mem. Ex. F, ECF No. 186-6.) He has further embodied
this “culture of responsibility” by promoting victims’ rights, establishing what was
apparently the first prisoner-run Victims’ Awareness Program in maximum-security
prison. (Def.’s Mem. at 4.)
    Underwood’s selfless mentorship over decades, despite no realistic hope of release
from incarceration, caught the attention of Third Circuit Judge Theodore McKee, who
wrote Underwood to thank him personally in 2019. After learning about Underwood
from former inmate Naim Shakir during a court-run reentry program, McKee wrote:
    [Shakir] has told me of what an incredible mentor you were to him during his
    time incarcerated with you . . . . From what Naim has told me, his successful
    reentry into the community is a success in large part because of your efforts and
    caring. . . . I want you to know that you are making a difference in the li[v]es of
    people around you and you are reaching outside the prison every time one of
    your mentees rejoins his family and community.
(McKee Letter, Def.’s Mem. Ex. O, ECF No. 186-15.)
    Indeed, it does appear from these letters that Underwood has devoted his time in
prison to rehabilitation—“[t]he process of seeking to improve a criminal’s character and
outlook so that he or she can function in society without committing other crimes.”
Torres, 464 F. Supp. 3d at 663. What is “extraordinary and compelling” is the extent to
which this devotion has focused on the rehabilitation of others, and not merely himself.
     Moreover, and perhaps most importantly, Underwood has undertaken these
mentorship responsibilities while maintaining an active, positive presence in the lives of
his four children and three grandchildren. Letters of support from his two sons and two
daughters demonstrate his integral role in raising and supporting his children, despite
his spending a majority of their lives in federal custody.
    Anthony, his oldest, writes: “My father was and still is my best friend. In the 32
years he has been incarcerated, he has never stopped being a father and a mentor.”
(Anthony Underwood Letter, Def.’s Mem. Ex. B, ECF No. 186-2.) Ebony writes that her
father calls her almost every day, that he “sends birthday cards, Valentine’s Day cards,


                                            6
       Case 1:88-cr-00822-SHS Document 206 Filed 01/15/21 Page 7 of 10




Mother’s Day cards, and Christmas Cards,” and that he has “developed and maintained
a solid connection with his grandchildren despite never once meeting them outside
prison walls.” (Ebony Underwood Letter, Def.’s Mem. Ex. C, ECF No. 186-3.)
    Mikole describes Underwood as “the anchor that has held our family together,” and
says that “[h]e has always been my guiding light.” (Mikole Underwood Letter, Def.’s
Mem. Ex. D, ECF No. 186-4.) She writes: “Even when I was faced with becoming a
single mom, he ensured that he would support whatever decision I would make around
motherhood. 21 years later, my son, his eldest grandson, who has only experienced his
grandfather behind bars, adores him. . . . They speak all the time—my son experiences
him as more than a Grandfather, but as a second father.” (Id.)
    Justin, his youngest, who was only five years old when his father was incarcerated,
describes Underwood as “the most positive influence in my life.” He writes:. “[N]o
matter what I faced, he has always given me perspective and wisdom. . . . I know I can
always ask for his opinion and it will be direct. I now have become a hardworking,
positive member of my community and society. I have him to thank for it.” (Justin
Underwood Letter, Def.’s Mem. Ex. E, ECF No. 186-5.)
    Considering the strain that incarceration—particularly life incarceration without
parole—often places on paternal relationships, Underwood’s clear positive influence on
each of his children bears particular emphasis. As adults, his four children maintain
diverse, successful careers, and their father’s mentorship and guidance has most
certainly been a significant factor in their lives.
     In light of Underwood’s exemplary record over last three decades; his
consequential mentorship of young men and contribution to a “culture of
responsibility” in federal prison; and his commendable efforts in raising and supporting
his children and grandchildren from behind bars, the Court finds that “[b]y any
measure, [Underwood’s] good deeds exceed the bounds of what we consider
‘rehabilitation’” and amount to extraordinary and compelling reasons meriting a
sentence reduction. Torres. 464 F. Supp. 3d at 663.
    Although Underwood would likely merit a sentence reduction under normal
circumstances, a second factor further bolsters defendant’s claim to extraordinary and
compelling reasons. Though less weighty, this second factor is perhaps more pressing:
On January 5, Underwood tested positive for COVID-19, and he is currently under
quarantine in a shared cell at FCI Fairton. (See Counsel’s Letter at 1, ECF No. 205.) As
many judges have recognized, “the COVID-19 pandemic presents an extraordinary and
unprecedented threat to incarcerated individuals.” United States v. Scparta, No. 18-Cr-
578 (AJN), 2020 WL 1910481, at *9 (S.D.N.Y. Apr. 20, 2020); see also United States v.
Nkanga, No. 18-Cr-713 (JMF), 450 F. Supp. 3d 491, 491–92 (S.D.N.Y. Mar. 31, 2020);
United States v. McKenzie, No. 18-Cr-834 (PAE), 450 F. Supp. 3d 449, 452–53 (S.D.N.Y.


                                           7
        Case 1:88-cr-00822-SHS Document 206 Filed 01/15/21 Page 8 of 10




Mar. 30, 2020). And though “numerous courts,” including this Court, “have found that
the risks posed by the pandemic alone do not constitute extraordinary and compelling
reasons for release . . . additional factors such as advanced age or serious underlying
health conditions” may contribute to such a showing. United States v. Nwankwo, No. 12-
Cr-31 (VM), 2020 WL 2490044, at *1 (S.D.N.Y. May 14, 2020); see also United States v.
Davis, No. 12-Cr-712 (SHS), 2020 WL 4573029, at *1 (S.D.N.Y. Aug. 7, 2020).
     As noted above, Underwood is 67 years old, which places him squarely in the
Center for Disease Control and Prevention’s high-risk age group for COVID-19
complications and death. See Older Adults, Ctrs. for Disease Control & Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html
(last updated Dec. 13, 2020) (indicating that 8 out of 10 COVID-19 deaths reported have
been in adults age 65 or older). Moreover, unlike the defendants in the cases cited
above—for whom the “risks posed by the pandemic” were merely the speculative risks
of potential infection—Underwood is currently infected with COVID-19. The risks
posed to him by the virus are thus at their highest ebb, and his case for this Court’s
recognition of the pandemic’s “extraordinary and unprecedented threat to incarcerated
individuals” is accordingly at its strongest. Scparta, 2020 WL 1910481, at *9.
    Underwood’s positive COVID-19 status would likely not, on its own, be sufficient
to merit a sentence reduction. However, considered in the context of Underwood’s
already-persuasive case for compassionate release, his COVID-19 diagnosis further
bolsters the Court’s finding that extraordinary and compelling reasons exist. See Brooker,
976 F.3d at 238.
    3. The Section 3553(a) Factors Favor a Sentence Reduction
    After finding that extraordinary and compelling reasons exist for a reduction, the
Court must next “consider the Section 3553(a) factors to the extent they are applicable,”
18 U.S.C. § 3582(c)(1)(A), and determine whether, in light of these factors, the
“extraordinary and compelling reasons warrant such a reduction.” Id. § 3582(c)(1)(A)(i).
    18 U.S.C. § 3553(a) instructs that, in “impos[ing] a sentence sufficient, but not
greater than necessary,” a court must consider, among other factors, “the nature and
circumstances of the offense and the history and characteristics of the defendant,” as
well as the need for the sentence to facilitate such matters as deterrence, incapacitation,
and rehabilitation. 18 U.S.C. §§ 3553(a)(1)-(2).
     For many of the reasons described above in detail, the section 3553(a) factors weigh
in favor of a reduction here. Regarding “the nature and circumstances of the offense
and the history and characteristics of the defendant,” the government correctly points
out that Underwood’s crimes were serious and violent. The defendant does not dispute
that. (Def.’s Mem at 11.) However, as the foregoing discussion amply demonstrates,
Underwood’s “history and characteristics” did not freeze on the day of his arrest and


                                             8
        Case 1:88-cr-00822-SHS Document 206 Filed 01/15/21 Page 9 of 10




incapacitation. The Court is mindful of the Supreme Court’s observation that “evidence
of postsentencing rehabilitation may be highly relevant to several of the § 3553(a)
factors that Congress has expressly instructed district courts to consider,” including,
“plainly[,] ‘the history and characteristics of the defendant.’” Pepper v. United States, 562
U.S. 476, 491 (2011); see also United States v. Phillips, 469 F. Supp. 3d 180, 183 (S.D.N.Y.
2020). This Court has found that Underwood’s post-sentencing history and present-day
characteristics present abundant evidence of full rehabilitation, as evidenced by his
spotless record, significant mentorship of young prisoners, and devoted parenting. In
the context of this uncommon growth and rehabilitation, the Court further finds that his
sentence of 33 years’ incarceration has adequately “afford[ed] . . . deterrence,” 18 U.S.C.
§ 3553(a)(2)(B), and has constituted a sentence sufficient to meet the aims of the criminal
justice system. Cf. Rodriguez, 2020 WL 5810161, at *7.
    Moreover, as acutely relevant here, section 3553(a) directs the Court to consider
“the need for the sentence imposed . . . to provide the defendant with needed . . .
medical care . . . in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). His current
COVID-19 diagnosis weighs in favor of allowing him to pursue medical care from home
with the support of his family.
    4. A Sentence Reduction Is Consistent with the Sentencing Commission’s Policy
       Statements
     Finally, the compassionate-release statute requires the Court to consider whether a
reduction is “consistent with applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(1)(A). The relevant U.S. Sentencing Commission
policy statement adds only one substantive requirement: compassionate release may
only be allowed if “[t]he defendant is not a danger to the safety of any other person or
to the community.” U.S. Sentencing Guidelines Manual § 1B1.13(2) (U.S. Sentencing
Comm’n 2018); see also 18 U.S.C. § 3142(g).
    At this juncture, it should be clear that the Court does not believe Underwood poses
any danger whatsoever to any other person. Though Underwood’s crimes were violent
and calculated, he committed them half his lifetime ago. After more than three decades
without an infraction for so much as an unkempt cell or speaking back to a prison
employee—and in light of the various ways, limned above, that he has served the
community he once endangered—Underwood now demonstrates that he is fit to
reenter society and rejoin his family.

III. CONCLUSION
    For the reasons set forth above, Underwood’s motion for a sentence reduction
pursuant to 18 U.S.C. § 3583(c)(1)(A) is granted. The Court reduces Underwood’s
sentence to time served. It is further ordered that:


                                              9
     Case 1:88-cr-00822-SHS Document 206 Filed 01/15/21 Page 10 of 10




   1. Underwood shall complete the mandatory quarantine period that he has begun
      at FCI Fairton, after which he shall be immediately released from custody.
   2. Upon release from custody, Underwood shall be placed on supervised release
      for a term of two years with the following mandatory conditions: (a) The
      defendant shall not commit another federal, state, or local crime; (b) the
      defendant shall not illegally possess a controlled substance; (c) the defendant
      shall not possess a firearm, dangerous weapon, or destructive device; and (d)
      the defendant shall refrain from any unlawful use of a controlled substance. The
      mandatory drug testing requirement is suspended. In addition, the defendant
      shall comply with standard conditions (1) through (12).
   3. Upon release from custody, Underwood shall not report directly to probation.
      Instead, he shall telephone United States Probation Officer Nieman at (646) 879-
      6443. He shall leave a message with his first and last name, a phone number
      where he may be reached, his date of birth, the name of the facility from which
      he was released, and the date on which he was released.


Dated: New York, New York
       January 15, 2021




                                         10
